Citation Nr: 1412476	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-22 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.   As such, the Board recharacterized the issue on appeal as indicated.  

The Virtual VA claims file has been reviewed.  There are no documents currently located in the Veterans Benefits Management System.

As will be explained below, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied.  However, further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for PTSD.  As such, this issue is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's adjustment disorder with depressed mood did not manifest in service and is not attributable to service.



CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in February 2009, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection of an acquired psychiatric disorder, other than PTSD.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board notes that the Veteran had active service during a period of war.   Likewise, the Veteran's DD Form 214 reflects that his military occupational specialty was light weapons infantryman and that the Veteran was awarded the Combat Infantryman Badge.  Thus, the evidence indicates that he engaged in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are potentially applicable.  To the extent that he reports that he was in combat, the Board accepts his report.  However, he did not report that he had psychiatric manifestations during service.  To that limited extent, section 1154 is not applicable.

Service treatment records do not show that the Veteran had any psychiatric complaints, including depression, nervous trouble, loss of memory, or sleep impairment.  His August 1968 separation examination report indicates that a psychiatric evaluation was normal; he denied experiencing depression, excessive worry, memory loss, and nervous trouble.  

VA treatment records dated January 2009 to May 2009 and November 2009 through June 2011 show that the Veteran was treated for anxiety and depression; diagnoses included major depressive disorder, adjustment disorder with anxiety and depression, anxiety, and dysthymic disorder.  

The Veteran was afforded a VA examination in connection with his claim in August 2009.  Following a complete psychosocial history and mental status examination, the diagnosis was adjustment disorder with depressed mood.  According to the report, the Veteran's anxiety and depressive symptoms were related to situational issues, including health problems and financial difficulties due to unemployment.  

Based on the above, the Veteran's claim for service connection of an acquired psychiatric disorder other than PTSD must be denied.  In this case, there is no evidence of adjustment disorder with depressed mood during service or for many years thereafter.  Rather, at time of separation, the examination disclosed that the psychiatric evaluation was normal.  The Board also finds that the weight of the evidence reflects that none of the Veteran's treating providers nor the VA examiner found a relationship between the Veteran's adjustment disorder with depressed mood and his service.  

The Veteran is competent to report that he has anxiety and depression and such statements are confirmed by the record.  In addition, he is competent to report when his symptoms of anxiety and depression were first identified.  However, his recent statements is inconsistent with his own report to the VA examiner, wherein he reported that he had increased depression due to increasing health problems and financial problems due to unemployment.  Here, the most probative evidence establishes that there was a remote onset of an acquired psychiatric disorder, other than PTSD, unrelated to service. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  To the extent that there are lay statements asserting that the Veteran's acquired psychiatric disorder, other than PTSD, to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the August 2009 VA examination report.  The VA examiner found that the Veteran's adjustment disorder with depressed mood had its onset as a result of the Veteran's health and financial problems.  

The August 2009 VA examiner, in determining that the Veteran's adjustment disorder with depressed mood is not related to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In this regard, it is important to note that there is simply no indication of any related problems during service.  Rather, the separation examination was normal.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record, which demonstrates a remote post-service onset, more closely correlated with the Veteran's increasing health and financial problems.  The August 2009 VA examination report explained the reasons for the VA examiner's conclusion based on an accurate characterization of the evidence of record; thus, this opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the remote adjustment disorder with depressed mood to service.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, other than PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

An additional VA examination and medical opinion on the issue of service connection for PTSD is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is conflicting medical evidence as to whether the Veteran meets the diagnostic criteria for PTSD. The August 2009 VA examination found that the Veteran did not warrant a diagnosis of PTSD based on the absence of the "full symptom constellation required for a diagnosis of PTSD." Nevertheless, August 2010 letters from the Veteran's treating psychologist and social worker indicate that the Veteran "has been treated for PTSD" and "presents with PTSD symptoms."  The Board again points out that the Veteran received the Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(dA remand is therefore warranted to obtain an opinion on the questions as to whether the Veteran has Veteran has been diagnosed with PTSD, in accordance with 38 C.F.R. § 3.304(f).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   To the extent that there are any VA medical records related to the Veteran's claim, such records must be obtained and associated with his claims file.

Likewise, the Veteran reports receiving treatment at the Wheeling Veterans Center.  These treatment records have not been obtained.  These records should also be associated the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since June 2011.

2.  After obtaining any necessary authorization from the Veteran, obtain his medical records from the Wheeling Veterans Center, as well as any private medical providers identified by the Veteran.

3.  Schedule the Veteran for a VA psychiatric examination to determine whether the Veteran has PTSD; the Veteran is presumed to have been in combat.  The examiner is requested to identify the diagnostic criteria used to determine whether the Veteran has PTSD.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4.  Adjudicate the claim of service connection for PTSD on the merits.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


